DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-18 are rejected under 35 USC § 103


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claims 1-18 are rejected under35 U.S.C.103 as being unpatentable over Luo; Ben (US 20170201574 A1) [Luo], and further in view of Engle; Ronald et al. (US 20140137110 A1) [Engle]
Regarding Claim 1, Luo discloses, A method of resource configuration, comprising:
determining, for a resource quota checking task (one of the virtual machine process) for a file system on a storage system (FIG. 5, 510/512/520 memory/storage device), a current workload (resource usage of all other processes in the system) of the storage system based on a number of currently running processes of the storage system ([0030] "While the server is running, background processes collect ... computing system resource use data at a certain sampling frequency. ... Then, the characteristic values … associated with . ... computing system resource usage [0029] " . ... Resource allocations that can be adjusted can include CPU processing or memory allocations,  bandwidth, storage, or the like". Applicant ties workload with number of processes being executed. However, executing any process involves some combination of CPU, memory, bandwidth and storage resources. So, workload determined using number of processes and workload directly determined using number/amount of resource usages indicates same thing i.e. the amount of resource needed/allocated to execute a task);
in response to the  number of currently running processes of the storage system exceeding a predetermined upper threshold number of processes, performing the resource quota checking task with a first number of processes ([0029] "The resource allocations . ... are respectively adjusted . ... on the resource usage threshold values". [0030] " ... Based on the computed one or more characteristic values ... the resource configuration of the server is dynamically adjusted ... If the CPU utilization of such processes is too high, . ... allocate such processes a greater number of CPU resources". [0028] " The resource usage threshold value can be set based on a performance of a system". Examiner indicates that Lou sets higher threshold and allocates more resources for process that has more performance impact and needs more resource and reduces resource for less important ones. Applicant marks 'resource quota checking task' as a lower priority task whose resource allocation is adjusted to a lower number when other higher priority workload needs more resources. In Lou’s system ‘resource quota checking task’ can be one of the less important tasks which gets more resources(number of processes) if other high priority tasks are not using more resources (or reduces the number of processes executing them). Applicant uses less processes for ‘resource quota checking task’ when the system is using upper threshold number of processes for other tasks which is similar to using less resources for less important (lower priority) tasks when other tasks are using higher threshold number of resources (higher number of processes will require higher amount/number of resources) ; and
in response to the  number of currently running processes of the storage system being below a predetermined lower threshold number of processes, performing the resource quota checking task with a second number of processes, the second number being greater than the first number ([0030] " ... Based on the computed one or more characteristic values (resource usage values) .., the resource configuration of the server is dynamically adjusted ...  configuration changes can be adjusted according to ... resource usage threshold value to achieve an appropriate resource allocation. ..". [0035] "...  priorities can be configured ... on a process-by-process basis ... to ensure that critical processes on the host have sufficient resources .., while also providing the highest possible QoS to the virtual machine (executing other tasks) ... allocation of resources can be configured using the quota ratios in connection with obtained resource usage information. One or more thresholds that are used in connection with the quota ratios to allocate resources can be determined based on ...". Applicant separated 'resource quota checking task' from the other workloads and giving priorities to other workloads and if those tasks tend to complete and releases resources based on the lower threshold of those tasks then they are allocated for 'resource quota checking task' if this task has less number of resources than the second number. Lou talks about tasks executed by the host/server in general and hence resource quota checking can be one of those tasks. Lou uses priorities for each process/task, uses resource usage threshold and quota ratios and threshold for quota ratios. Lou frequently monitors resource usage and compares with resource usage thresholds and if the high priority tasks are using less resources than what was allocated, then the extra or released resources from high priority tasks are allocated to low priority tasks based on their current resource usage or characteristic values and if the number is high then it indicates that this low priority task is using all resources allocated to it and it is a sign that it has lot more to execute and hence more resources freed up from high priority tasks can be allocated to them which is indicated by Lou as the dynamically adjusted resource configuration. Hence the method offered by applicant is built-in in Lou's system which frequently checks resource usage of the tasks and frees resources and allocates them to lower priority tasks based on resource usage data of the low priority tasks. So, applicant and Lou does the same thing. In Lou’s system ‘'resource quota checking task' is just one of the tasks and applicant separated this task from rest of the workload. But allocating resources to this task follows same technique.)
	Luo teaches all elements of the limitation in response to the  number of currently running processes of the storage system being below a predetermined lower threshold number of processes, performing the resource quota checking task with a second number of processes, the second number being greater than the first number' as quoted and explained above. However, some doubt may arise that Luo does not explicitly teach a lower threshold value. To erase that doubt Engle is quoted. Engle discloses a lower threshold value and the action taken if resource usage drops below lower threshold value.
Engle discloses, in response to the number of currently running processes of the storage system being below a predetermined lower threshold number of processes, performing the resource quota checking task with a second number of processes, the second number being greater than the first number ([0008] " ... and if the resource usage is less than the target lower threshold, decreasing the allocated resources by a predetermined amount". [0049] " ... and once it is no longer needed for a specific task , it may be reclaimed and either used by one or more other virtual machines for processing or by the same virtual machine for processing a different task". Examiner indicates that one of the different   task is similar to executing 'resource quota checking. Applicant checks 'other' workload against a lower threshold and if it is below the threshold then increases resources (similar to increasing number of processes) for 'resource quota checking task'. Engle also checks resource usage for all other tasks to see if it is below lower threshold and the resources for those tasks that has usage lower than lower threshold is decreased and is allocated for use by other tasks and one of this other tasks can be 'resource quota checking task'. So, both achieves same end goal and almost in a similar manner.
It  would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Engle's system would have allowed Luo to facilitate explicitly setting lower threshold of resource utilization for each task and reduce resource allocation of the tasks whose resource utilization i.e. workload falls below the lower threshold and allocate those resources to other workloads whose resource utilization is high. The motivation would be to make the best use of the system resources by allocating resources to other tasks that has higher workload or the tasks whose workload increased suddenly but less resources were allocated initially. This will result in better performance of the computing system.


Regarding claim 2, Luo/Engle discloses, The method of claim 1, further comprising:
in response to the current workload being between the predetermined upper threshold number of processes and the predetermined lower threshold number of processes, performing the resource quota checking task with a third number of processes, the third number being between the first number and the second number (Engle: [0089] " ... The invention monitors resource usage . ... adjusts resource allocation based on the monitored resource usage . ... if the resource usage exceeds the target upper threshold, increasing the allocated resources by a predetermined amount . ... , and if the resource usage is less than the target lower threshold, decreasing the allocated resources by a predetermined amount". Examiner indicates that Engle increases or decreases resource allocation if the resource usage (or number of processes being executed) exceeds upper threshold or drops below lower threshold and retains original allocation if usage stays within upper and lower threshold. Applicant's 'resource quota checking task' is similar to one of the regular tasks in Engle's system that retains its originally allocated resources which is the number of CPUs in between first number and second number). 


Regarding claim 3, Luo/Engle discloses, The method of claim 1, wherein determining the current workload of the storage system  includes determining the current workload based on at least one of:
 (Luo: [0029] " . ... Resource allocations that can be adjusted can include CPU processing or memory allocations, bandwidth, storage, or the like". [0030] " . ... The process(es) can include the host virtual machine process . ... ". Examiner indicates that workload is any task executed by a process and Lou does not specify the task's name/type that is executed by a process, the tasks are assigned as virtual machine processes and covers all tasks run on storage system to handle storage system activities and it involves CPU resources in the form of multiple threads.), 
utilization of a central processing unit (CPU) of the storage system, and utilization of a memory(Luo: [0015] " ... resource usage allocations include one or more configurations associated with memory, memory usage, CPU usage, CPU cycles, I/O, and network bandwidth". Examiner indicates that CPU and memory utilization is involved for various tasks including storage system (I/O operation) tasks.). 

Regarding claim 4, Luo/Engle discloses, The method of claim 1, further comprising:
determining a priority of the resource quota checking task based at least in part on the number of processes for performing the resource quota checking task (Luo: [0095] "In some embodiments, the virtual machine process groups and host computer process groups have respective priority levels". Examiner indicates that Lou determines/assigns priority to different processes. Lou does not limit the process to some specific group of tasks. The processes covers all tasks needed by a system and resource quota checking is one such task and it also gets some priority assigned.); and

    PNG
    media_image1.png
    4
    3
    media_image1.png
    Greyscale
recording information and the priority of the resource quota checking task in a task list of the storage system, so as to schedule the resource quota checking task according to the priority (Luo: [0035] " . ... priorities can be configured for hosts (e.g., on a host-by-host basis) or Examiner indicates that configuring priorities host by host or process by process requires recording information and priorities of each task and includes all tasks executed by a computing system and includes resource quota checking task.). 
Regarding claim 5, Luo/Engle discloses, The method of claim 4, wherein the priority of the resource quota checking task is further determined based on at least one of:

    PNG
    media_image1.png
    4
    3
    media_image1.png
    Greyscale
the current workload of the storage system ([0035] " ... priorities can be configured for hosts . ... or for processes . ... to ensure that critical processes on the host have sufficient resources". [0062] " ... The resource allocations associated with the host and the virtual machine are respectively adjusted based at least in part on the . ... resource usage threshold value . ... ". Examiner indicates that resource usage is similar to workload and resource allocation gets adiusted based on resource usage threshold value. Resource priorities and this includes 'resource quota checking' task as well.), and

    PNG
    media_image1.png
    4
    3
    media_image1.png
    Greyscale
a running time of the resource quota checking task (0062] " ... The resource allocations associated with the host and the virtual machine are respectively adjusted based at least in part on the . ... first resource usage threshold value . ... ". Examiner indicates that resource usage threshold includes duration of the resource being used and corresponds to the running time of the resource. The task covers all tasks in a computing system and includes resource quota checking task.). 

Regarding claim 16, Luo/Engle discloses, The method of claim 1, wherein the predetermined lower threshold number of processes indicates that the storage system is in an idle state, and wherein the method further comprises:
in response to the storage system being in  the  idle  state, performing the resource quota checking task with the second number of processes (Lou: [0035] " ...  One or more thresholds that are used in connection with the quota ratios to allocate resources can be determined based on historical information associated with resource usage information.". Lou: [0030] " ... Based on the computed one or more characteristic values (resource usage values) .., the resource configuration of the server is dynamically adjusted. . ...  configuration changes can be adjusted according to . ... resource usage threshold value to achieve an appropriate resource allocation. ..". Lou uses one or more (i.e. many) thresholds and determines the threshold values based on past resource usage information. Since there are many thresholds the lowest one can be the one having lowest resource usage value that is involved when no process is being executed i.e that task is in idle state and hence all the resources that was allocated for this task can be allocated to other processes/tasks that needs more resources and one of those process/task can be ‘resource quota checking task’. Applicant checks ‘resource quota checking task’ with a higher second number of processes if other tasks are in idle state and eventually allocates more resources to the ‘resource quota checking task’. Lou does the same thing by allocating freed resources to other non-idle tasks based on their need (indicated by their characteristic values)).

Regarding claim 17, Luo/Engle discloses, The method of claim 1 further comprising: in response to the second number of processes exceeding a predetermined maximum threshold number of processes, performing the resource quota checking task with the predetermined maximum threshold number of processes (Luo: [0030] " ... Based on the computed one or more characteristic values ... the resource configuration of the server is dynamically adjusted ... If the CPU utilization of such processes is too high, . ... allocate such processes a greater number of CPU resources". Luo: [0028] " The resource usage threshold value can be set based on a performance of a system".  Luo: [0027] "... A predefined event can be an indication that the CPU usage exceeds one or more thresholds...". Luo's computed charateristic values are resource usage data and Luo uses one or more threshold where one of them will be the maximum threshold. Since Luo dynamically adjusts resources, when other tasks uses resources at a lowest threshold level or below then another low priority task like resource quota checking task can be assigned resources at the maximum threshold value.).  

Regarding claim 18, Luo/Engle discloses, The method of claim 1 further comprising: obtaining a difference number of processes by determining a difference between the second number of processes and the first number of processes (Luo: [0030] " ... Based on the computed one or more characteristic values ... the resource configuration of the server is dynamically adjusted ... If the CPU utilization of such processes is too high, . ... allocate such processes a greater number of CPU resources". Luo evaluates resource usage by different processes/workloads at every prest time interval [0027] and determines the drops of resource usage by diffrent processes and the freedup resources of the tasks having dropped workload is allocated to the other workloads needing more resources as the term dynamically adjusted indicates. Dynamic adjustment involves finding differences of previous and present resource usage. ); and	 allocating the difference number of processes of the storage system, wherein performing the resource quota checking task with the second number of processes includes performing the resource quota checking task with the first number of processes plus the difference number of processes (Luo: [0030] " ... Based on the computed one or more characteristic values ... the resource configuration of the server is dynamically adjusted ... If the CPU utilization of such processes is too high, . ... allocate such processes a greater number of CPU resources". Luo: [0028] " The resource usage threshold value can be set based on a performance of a system". Dynamic adjustment involves finding differences of previous and present resource usage and allocating freedup resources to the tasks that needs more resources on top of what is already allocated which is similar to allocating old resources plus the difference of old and new resource allocated for other tasks that now needs less resources. ).


Regarding claim 6, Luo/Engle discloses, An electronic device (Luo: FIG. 5, computer System 500) comprising:
a processor (Luo: FIG. 5, processor 502); and
a memory (Luo: FIG. 5, memory 510) coupled to the processor, the memory having instructions stored therein, wherein the instructions, when executed by the processor, cause the device to perform actions comprising:
determining, for a resource quota checking task (Luo: one of the virtual machine process) for a file system on a storage system (Luo: FIG. 5, 510/512/520 memory/storage device), a current workload (Luo: resource usage of all other processes in the system) of the storage system based on a number of currently running processes of the storage system (Luo: [0030] "While the server is running, background processes . ... collect . ... computing system resource use data at a certain 
    PNG
    media_image2.png
    5
    4
    media_image2.png
    Greyscale
sampling frequency . ... Then, the characteristic values . ... associated with . ... computing  system resource usage data . ... are computed . ... based on the corresponding resource usage data (e.g., first host computing system resource usage data and second computing system resource usage data)". Luo: [0029] " . ... Resource allocations that can be adjusted can include . ... , bandwidth. storage, or the like". Examiner indicates that 'first host computing system resource usage' that may use storage bandwidth is similar to current workload Cresource usage) of the storage system and second computing system resource usage is similar to resource quota checking task for a file system on a storage system);
in response to the number of currently running processes of the storage system exceeding a predetermined upper threshold number of processes, performing the resource quota checking task with a first number of processes (Luo: [0029] "The resource allocations . ... are respectively adjusted . ... on the . ... resource usage threshold values". Luo: [0030] Examiner indicates that Lou sets higher threshold and allocates more resources for process that has more performance impact and needs more resource and reduces resource for less important ones. Applicant marks 'resource quota checking task' as a lower priority task whose resource a/location is adiusted to a lower number when other higher priority workload needs more resources. ) ; and
in response to the  number of currently running processes of the storage system being below a predetermined lower threshold number of processes, performing the resource quota checking task with a second number of processes, the second number being greater than the first number (Lou: [0030] " ... Based on the computed one or more characteristic values (resource usage values) .., the resource configuration of the server is dynamically adjusted. . ...  configuration changes can be adjusted according to . ... resource usage threshold value to achieve an appropriate resource allocation. ..". Lou: [0035] "...  priorities can be configured . ... on a process-by-process basis ... to ensure that critical processes on the host have sufficient resources .., while also providing the highest possible QoS to the virtual machine (executing other tasks). . ... allocation of resources can be configured using the quota ratios in connection with obtained resource usage information. One or more thresholds that are used in connection with the quota ratios to allocate resources can be determined based on ...". Applicant separated 'resource quota checking task' from the other workloads and giving priorities to other workloads and if those tasks tend to complete and releases resources based on the lower threshold of those tasks then they are allocated for 'resource quota checking task' if this task has less number of resources than the second number. Lou talks about tasks executed by the host/server in general and hence resource quota checking can be one of those tasks. Lou uses priorities for each process/task, uses resource usage threshold and quota ratios and threshold for quota ratios. Lou frequently monitors resource usage and compares with resource usage thresholds and if the high priority tasks are using less resources than what was allocated, then the extra or released resources from high priority tasks are allocated to low priority tasks based on their current resource usage or characteristic values and if the number is high then it indicates that this low priority task is using all resources allocated to it and it is a sign that it has lot more to execute and hence more resources freed up from high priority tasks can be allocated to them which is indicated by Lou as the dynamically adjusted resource configuration. Hence the method offered by applicant is built-in in Lou's system which frequently checks resource usage of the tasks and frees resources and allocates them to lower priority tasks based on resource usage data of the low priority tasks. So, applicant and Lou does the same thing. In Lou’s system ‘'resource quota checking task' is just one of the tasks and applicant separated this task from rest of the workload. But allocating resources to this task follows same technique. Engle: [0008] " ... and if the resource usage is less than the target lower threshold, decreasing the allocated resources by a predetermined amount". Engle: [0049] " ... and once it is no longer needed for a specific task , it may be reclaimed and either used by one or more other virtual machines for processing or by the same virtual machine for processing a different task". Examiner indicates that one of the different   task is similar to executing 'resource quota checking. Applicant checks 'other' workload against a lower threshold and if it is below the threshold then increases resources for 'resource quota checking task'. Engle also checks resource usage for all other tasks to see if it is below  lower threshold then the resources for those tasks that has usage lower than lower threshold is decreased and is allocated for use by other tasks and one of this other tasks can be 'resource quota checking task'. So, both achieves same end goal and almost in a similar manner.

Regarding claims 7-10, these are the device claims corresponding to the method claims 2-5, and are rejected for the same reasons mutatis mutandis.
Regarding claims 11-15, these are the computer program product claims corresponding to the method claims 1-5, and are rejected for the same reasons mutatis mutandis.






Response to Arguments
Applicant's arguments filed on 02/16/2021 have been fully considered but they are not persuasive.
Applicant tied workload with number of processes being executed and argues, that the Luo reference and the Engle reference, taken alone or in combination, do not appear to teach or suggest workload being the number of processes and does not suggest upper or lower threshold being some number of processes.
Examiner disagrees. Executing any process involves some combination of CPU, memory, bandwidth and storage resources. So, workload determined using number of processes and workload directly determined using number/amount of resource usages indicates same thing i.e. the amount of resource needed/allocated to execute a task.
In addition applicant describes workload in section [0039] “… the workload of the storage system 101 may be determined based  on … the number of currently running threads of the storage system 101, utilizations of CPU and the memory etc. ...”. Luo describes workload in section [0029] " . ... Resource allocations that can be adjusted can include CPU processing or memory allocations, bandwidth, storage, or the like". In both cases workload is tied to amount of .



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fuller; Jason et al. (US 20140068624 A1): Talks about Innovations for quota-based resource management. Arimilli; Lakshminarayana Baba et al. (US 20100153966 A1): Talks about A technique for operating a high performance computing cluster that includes monitoring workloads of multiple processors. Meyers; Ian Matthew Gary (US 10356150 B1): Talks about An automated repartitioning agent (ARA) of a storage service determines a repartitioning plan for a storage object. The plan identifies a source set of partitions whose keys are to be distributed among a target number of partitions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S HASAN whose telephone number is (571)270-1737.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

03/08/2021

/M.S.H/Examiner, Art Unit 2138           

/SHAWN X GU/
Primary Examiner, AU2138